Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 12 recites the limitation "the communication range" in line 5-6 and in line 7-8  respectively.  There is insufficient antecedent basis for this limitation in claims 1 and 12.  claim.
Claim 21 recites the limitation "the communication range" in line 5-6.  There is insufficient antecedent basis for this limitation in claims 1 and 12.  claim.
Regarding claim 1, Applicant is further claiming in step ii, at the end of line 9 “if.”  As step ii is currently presented, it is unclear what occurs in step ii after “if.”  This makes the makes the metes and bounds of the claim unclear.


Allowable Subject Matter
Claims 1-21 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:   In light of Applicant amendments, the previous double patenting rejection is withdrawn.  The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, 12 and 21, automatically checking, using a discovery procedure specific to local communication protocols for the presence of at least one central control unit in the communication range of the user terminal.
The dependent claims depend on independent claims 1 and 12, therefore, the 
dependent claims contain allowable subject matter as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
May 25, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467